Citation Nr: 1140196	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  08-37 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD). 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel






INTRODUCTION

The Veteran served on active duty from August 1965 to December 1968 and from January 1970 to February 1987. 

This appeal originally came before the Board of Veterans' Appeals (Board) from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In an April 2010 decision, the Board, in pertinent part, denied the claim for service connection for COPD.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (hereinafter, "the Court").  In October 2010, the Court granted a Joint Motion for Remand and vacated that part of the April 2010 Board decision that denied the claim for service connection for COPD.  The Court then remanded the matter to the Board for compliance consistent with the Joint Motion. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Joint Motion indicated that the Board improperly relied on a November 2007 VA medical opinion of record in finding that there was no nexus between the Veteran's current COPD and his periods of service.  Specifically, the opinion did not comment on whether the Veteran's COPD could be related to his reported history of inservice exposure to second-hand smoke.

On service entrance examination in August 1965 no disorders of the lungs were found.  On physical inspection for entry into his second period of active service the Veteran's lungs and chest were noted to be normal.  In service the Veteran was treated for an upper respiratory infection in January 1972.  He was admitted to the hospital in July 1973 with pneumonia.  He complained of a cough, body aches, and fever in March 1980 and pneumonia was diagnosed.  He was treated in September 1981 and February 1982 for upper respiratory infections. December 1986 service treatment records indicate he had a cough, was short of breath, and had tightness in his neck  He was noted to be a nonsmoker.  An upper respiratory infection was diagnosed.  Service medical facility records in November 1988 indicate he was again treated for a viral upper respiratory infection. 

Private medical records include results of a pulmonary function test which revealed moderately severe obstructive airway disease.  December 2005 VA records noted there had been a diagnosis of COPD by pulmonary function testing.  An evaluation by a private physician in July 2006 includes a diagnosis of COPD. 

A VA physician reviewed the Veteran's medical records and rendered an opinion in November 2007.  The physician found that neither the restrictive pulmonary condition caused by the Veteran's large protuberant abdomen nor his COPD are caused by the right lower lobe pneumonia documented as having occurred in the military; the examiner remarked the Veteran's present pulmonary conditions were not the same as those occurring in the military. 

The Veteran contends that his current pulmonary disorders first began in service and in the alternative asserts they are related to exposure to second-hand smoke in service. 

In a November 2010 statement, a private physician opined that the Veteran had COPD that "is likely a result of chronic second and third hand smoking over many years in the military.  While excess weight can certainly contribute to pulmonary dysfunction, [the Veteran]'s weight has little bearing on his current pulmonary disease."

In view of the foregoing, the Board finds that a VA examination of the Veteran is necessary in order to obtain a thorough opinion addressing the etiology of the Veteran's COPD.  38 C.F.R. § 3.159(c)(4) (2011).  Prior to the examination, the Veteran should be asked to provide a complete history of his exposure to second and third hand smoke before, during, and after his periods of service.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide a history of his exposure to second and third hand smoke before, during, and after his periods of active service; he should provide a statement identifying whether he lived, worked, or socialized with smokers during each of these periods.

2.  Following the above, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his claimed lung disability.  The claims file must be made available to the examiner for review.  The RO should provide the examiner with the second and third hand smoke exposure history obtained from the Veteran.  All indicated tests and studies must be performed, and a comprehensive social, and occupational history are to be obtained.  The examiner should provide a diagnosis for any pathology found.  Based on the examination and review of the record, the examiner should then provide an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probability) that any diagnosed lung disability is related to any incident of service, to include exposure to second and third hand smoke therein.  

A complete rationale is requested for any opinion expressed.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Review the record and complete any further development, if necessary.  Thereafter, readjudicate the issue on appeal.  If the claims remains denied, issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



